Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1, 7 and 13 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,080,224.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claims 1, 7 and 13 of instant application, claims 1-3 and 5 of patent 10,080,224 disclose  a method comprising: a deterministic network access device in a deterministic network receiving identification of a first insertion slot allocated exclusively for transmission of a data packet originated by a movable network device to a successor deterministic network access device, the deterministic network access device and the successor deterministic network access device belonging to a repeatable sequence of deterministic network access devices followed by the movable network device as the movable network device moves in the deterministic network; the deterministic network access device identifying a second insertion slot allocated to the movable network device and preceding the first insertion slot; the deterministic network access device receiving, during the second insertion slot, a data packet originated by the movable network device; and the deterministic network access device deterministically forwarding the data packet, received during the second insertion slot, to the successor deterministic network access device at the first insertion slot, the second insertion slot preceding the first insertion slot being part of a deterministic track established for deterministic forwarding of the data packet along the sequence of deterministic network access devices.(see claims 1-3 and 5)).
In addition, claims 1-3 and 5 of patent 10,080,224 is more specific than Claims 1, 7 and 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg  (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001). It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
4.	Claims 1-3, 5-9, 11-15 and 17-18 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, 11-15 and 17-18 of U.S. Patent No. 10,750,495.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claims 1, 7 and 13 of instant application, claims 1, 7 and 13 of patent 10,750,495 disclose  a method comprising: a deterministic network access device in a deterministic network receiving identification of a first insertion slot allocated exclusively for transmission of a data packet originated by a movable network device to a successor deterministic network access device, the deterministic network access device and the successor deterministic network access device belonging to a repeatable sequence of deterministic network access devices followed by the movable network device as the movable network device moves in the deterministic network; the deterministic network access device identifying a second insertion slot allocated to the movable network device and preceding the first insertion slot; the deterministic network access device receiving, during the second insertion slot, a data packet originated by the movable network device; and the deterministic network access device deterministically forwarding the data packet, received during the second insertion slot, to the successor deterministic network access device at the first insertion slot, the second insertion slot preceding the first insertion slot being part of a deterministic track established for deterministic forwarding of the data packet along the sequence of deterministic network access devices. (see claims 1, 7 and 13)).
In addition, claim 1-3 and 5 of patent 10,750,495 is more specific than Claims 1, 7 and 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg  (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001). It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Claims 2, 8 and 14 of instant application, claims 2, 8 and 14 of patent 10,750,495 disclose  wherein: the second insertion slot is a dual entry slot that enables the deterministic network access device to receive the data packet from any one of movable network device or a succeeding deterministic network access device belonging to the repeatable sequence; the first insertion slot a dual entry slot that enables the deterministic network access device to deterministically forward the data packet to the successor deterministic network access device without allocation of the first insertion slot by the successor deterministic network access device or any path computation element to the deterministic network access device.(see claims 2, 8 and 14)).
Claims 3, 9 and 15 of instant application, claims 3, 9 and 15 of patent 10,750,495 disclose wherein each insertion slot corresponds to a unique transmission channel at a unique timeslot (see claims 2, 8 and 14).
  Claims 5, 11 and 17 of instant application, claims 5, 11 and 17 of patent 10,750,495 disclose wherein: the receiving identification of the first insertion slot includes the deterministic network access device receiving, from the movable network device, a request for an insertion slot preceding the first insertion slot specified in the request; the method further comprising the deterministic network access device creating a table entry associating the second insertion slot with the first insertion slot, and responding to the request with identification of the second insertion slot (see claims 5, 11 and 17)
Claims 6, 12 and 18 of instant application, claims 6, 12 and 18 of patent 10,750,495b disclose  wherein the deterministic network access device and the successor deterministic network access device are attached to distinct parent network devices in a tree-based topology (see claims 6, 12 and 18).
Allowable Subject Matter
5.	Claims 4, 10 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        June 17, 2022


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478